Defendants Burlingame Motors Corporation and Edward Page have appealed from a judgment of the Supreme Court, Rensselaer county, in plaintiff’s favor. On August 21, 1936, plaintiff was a passenger in the bus owned and operated by the codefendant, United Traction Company. That bus collided with the vehicle owned by defendant Burlingame Motors Corporation, and operated by the defendant Page. The jury found that the collision occurred because of the negligence of the latter defendants. The evidence sustains the verdict. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ.